                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


WILLIAM J. JOHANSEN,                         )
                                             )
               Plaintiff,                    )
                                             )
       V.                                    )      Civil Action No. 17-452-MN-SRF
                                             )
AIR & LIQUID SYSTEMS                         )
CORPORATION et al,                           )
                                             )
               Defendants.                   )

            REPORT AND RECOMMENDATION FOR ORDER OF DISMISSAL

       WHEREFORE, on January 23, 2019 and January 25, 2019, the court issued Reports and

Recommendations which recommended granting moving defendants' motions for summary

judgment 1 (D.1. 183; D.I. 184);

       WHEREFORE, on February 7, 2019 and February 11, 2019, District Judge Noreika

adopted the Reports and Recommendations granting the moving defendants' motions for

summary judgment (D.I. 185; D.I. 200);

       WHEREFORE, on February 13, 2020 and February 18, 2020, three of the four remaining

defendants were dismissed by the court (D.I. 211; D.I. 214; D.I. 215);

       WHEREFORE, The Fairbanks Company is the only defendant remaining on the docket;




1
  The moving defendants were as follows: Air & Liquid Systems Corporation, Anchor/Darling
Valve Company, Atwood & Morrill Co., Armstrong International, Inc., Crosby Valve LLC,
Flowserve U.S., Inc., FMC Corporation, Gardner Denver, Inc., Jenkins Bros., Kunkle Industries,
Inc., Nash Engineering Holdings LLC, Neles-Jamesbury, Inc., Red-White Valve Corp., Warren
Pumps, LLC, and Ford Motor Company. (D.I. 138; D.I. 141; D.I. 143; D.I. 145; D.I. 147; D.I.
149; D.I. 151; D.I. 154; D.I. 156; D.I. 159; D.I. 161; D.I. 163; D.I. 165; D.I. 167; D.I. 169)
       WHEREFORE, The Fairbanks Company filed a notice of bankruptcy and stay of

proceedings on August 1, 2018 (D.I. 158);

       WHEREFORE, the court ordered that, on or before February 25, 2020, plaintiff was to

show cause why the Complaint should not be dismissed with prejudice as to the remaining

defendant, The Fairbanks Company (D.I. 216); and

       WHEREFORE, plaintiff has not filed a response to the Order to Show Cause to date.

       IT IS HEREBY RECOMMENDED THAT the Complaint should be dismissed with

prejudice as to the remaining defendant, The Fairbanks Company, pursuant to Fed. R. Civ. P.

41 (b) for failure to prosecute claims against the remaining defendant and failure to respond to the

Order to Show Cause.



Dated: February~' 2020




                                                 2
